Citation Nr: 1235399	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from November 1963 until June 1969, including a tour of duty in the Republic of Vietnam from December 1967 until December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.


FINDING OF FACT

On September 17, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim concerning entitlement to an initial evaluation in excess of 30 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran provided a statement on September 17, 2012, that he wished to withdraw the appeal concerning entitlement to an initial evaluation in excess of 30 percent for PTSD.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


